12/20/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0438


                                  DA 22-0438
HAMILTON SOUTHSIDE HISTORIC
PRESERVATION ASSOCIATION,

              Petitioner/Appellant,

        vs.                                                     ORDER

ZONING BOARD OF ADJUSTMENT of the
CITY OF HAMILTON,

              Respondent/Appellee,

        and

ROMAN CATHOLIC BISHOP OF HELENA,
a Montana religious corporation sole.

              Respondent/Appellee.

        Upon consideration of Respondent/Appellee Zoning Board of

Adjustment of the City of Hamilton’s unopposed motion for 30-day extension

of time to file its appeal brief and good cause appearing,

        IT IS ORDERED that Respondent/Appellee Zoning Board of Adjustment

for the City of Hamilton’s appeal brief shall be filed on or before January 25,

2023.

        DATED this ______ day of December, 2022.

                                            For the Court,

                                            ________________________________

                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 20 2022